Case 3:18-cv-00435-JLS-MSB Document 45-3 Filed 01/10/19 PageID.556 Page 1 of 37




           PLAINTIFFS’ EXHIBIT 1

 ––––––––––––––––––––––––––––––––––––––––––––––––––––

                                In The Case Of

   James Rutherford; and, The Association 4 Equal Access, Individually and
                 on Behalf of All Others Similarly Situated,

                                        v.

                              Evans Hotels, LLC,

                             18-cv-435 JLS (MSB)




                           KAZEROUNI LAW GROUP, APC
                         1303 EAST GRAND AVENUE, SUITE 101
                            ARROYO GRANDE, CA 93420
                                 (805) 335-8455
Case 3:18-cv-00435-JLS-MSB Document 45-3 Filed 01/10/19 PageID.557 Page 2 of 37


    1                      UNITED STATES DISTRICT COURT
    2                     SOUTHERN DISTRICT OF CALIFORNIA
    3
    4
                                                                ORIGINAL
    5    JAMES RUTHERFORD, an
         individual, THE ASSOCIATION
    6    4 EQUAL ACCESS,


    7                  Plaintiffs,


    8          vs.                                  Case No. 18-CV-00435-JLS(BGS)


    9    EVANS HOTELS, LLC, a
         California limited liability
  10     company and DOES 1 to 50,


  11                   Defendants.


  12
  13
  14
  15                 VIDEOTAPED DEPOSITION OF JAMES RUTHERFORD
   16                          San Diego, California
  17                         Tuesday, October 16, 2018
  18                                     Volume I
  19
  20
   21
   22    Reported by:
         ELAINE SMITH, RMR
  23     CSR No. 5421
  24     Job No. 3030875
   25    PAGES 1 - 209

                                                                       Page 1

                                     Veritext Legal Solutions
                                          866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-3 Filed 01/10/19 PageID.558 Page 3 of 37


    1                    UNITED STATES DISTRICT COURT
    2                   SOUTHERN DISTRICT OF CALIFORNIA
    3
    4


    5    JAMES RUTHERFORD, an
         individual, THE ASSOCIATION
    6    4 EQUAL ACCESS,


    7                Plaintiffs,


    8          vs.                                Case No. 18-CV-00435-JLS(BGS)


    9    EVANS HOTELS, LLC, a
         California limited liability
  10     company and DOES 1 to 50,


   11                Defendants.


   12
   13
   14
   15
   16            Videotaped Deposition of JAMES RUTHERFORD, Volume I,
   17    taken on behalf of Defendant, at 501 West Broadway,
   18    Suite 600, San Diego, California, beginning at 9:11 a.m.
   19    and ending at 3:58p.m., on Tuesday, October 16, 2018,
   20    before ELAINE SMITH, RMR, Certified Shorthand Reporter
   21    No. 5421.
   22
   23
   24
   25

                                                                     Page 2

                                   Veri text Legal Solutions
                                         866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-3 Filed 01/10/19 PageID.559 Page 4 of 37



    1    APPEARANCES:

    2

    3    For Plaintiffs:

    4          MANNING LAW, APC

    5          BY:   BABAK HASHEMI, ESQ.

    6          4667 MacArthur Boulevard, Suite 150

    7          Newport Beach, California 92660

    8          949-200-8755

    9          bhashemi@manninglawoffice.com

  10

  11     For Defendant Evans Hotels, LLC:

  12           KLINEDINST PC

  13           BY:   NADIA P. BERMUDEZ, ESQ.

  14                 CHARLES E.H. GULLEY III, ESQ.           (A.M. SESSION)

  15           501 West Broadway, Suite 600

   16          San Diego, California 92101

  17           619-239-8131

   18          nbermudez@klinedinstlaw.com

  19           cgulley@klinedinstlaw.com

   20

   21

   22

   23

   24

   25


                                                                     Page 3

                                  Veritext Legal Solutions
                                       866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-3 Filed 01/10/19 PageID.560 Page 5 of 37



   1     APPEARANCES:     (CONTINUED)

   2
   3     Also Present:

   4           ANDREW K.    PULS,   CORPORATE COUNSEL,      EVANS HOTELS

   5

    6    Videographer:

   7           KORY ROSS

   8

    9

  10

  11

  12

  13

  14

  15
  16

  17

  18

  19

  20

  21

  22
  23

  24

  25


                                                                  Page 4

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-3 Filed 01/10/19 PageID.561 Page 6 of 37



   1                                        INDEX
   2     WITNESS                                              EXAMINATION
   3     JAMES RUTHERFORD
         Volume I
   4
   5
   6                              BY MS. BERMUDEZ                         9
   7                              BY MR. HASHEMI                        196
   8                              BY MS. BERMUDEZ                       204
   9
  10
  11                                EXHIBITS
  12     NUMBER                    DESCRIPTION                         PAGE
  13     Exhibit 1        Bahia Resort Hotel web pages                   96
                          printout, 15 pages
  14
         Exhibit 2        Bahia Resort Hotel web pages                   150
  15                      printout, 2 pages
  16     Exhibit 3        Bahia Resort Hotel web pages                   153
                          printout, 3 pages
  17
         Exhibit 4        Bahia Resort Hotel web pages                   154
  18                      printout, 2 pages
  19     Exhibit 5        Bahia Resort Hotel web pages                   156
                          printout, 2 pages
  20
         Exhibit 6        Bahia Resort Hotel web pages                   156
  21                      printout, 2 pages
  22     Exhibit 7        Bahia Resort Hotel web pages                   157
                          printout, 2 pages
  23
         Exhibit 8        Catamaran Resort Hotel web pages               160
  24                      printout, 3 pages
  25

                                                                  Page 5

                                 Veri text Legal Solutions
                                       866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-3 Filed 01/10/19 PageID.562 Page 7 of 37



   1                              INDEX (CONTINUED)
   2
   3                                EXHIBITS
   4     NUMBER                    DESCRIPTION                         PAGE
   5     Exhibit 9        Map of Catamaran Resort Hotel                 168
                          property
   6
         Exhibit 10       Catamaran     Resort Hotel web pages          169
   7                      printout,     2 pages
   8     Exhibit 11       Catamaran     Resort Hotel web pages          170
                          printout,     2 pages
   9
         Exhibit 12       Bahia Resort Hotel web pages                  171
  10                      printout, 4 pages
  11     Exhibit 13       The Lodge at Torrey Pines web                 172
                          pages printout, 5 pages
  12
         Exhibit 14       Catamaran Resort Hotel web pages               173
  13                      printout, 8 pages
  14     Exhibit 15       Complaint in re Rutherford v.                  17 6
                          Tamales Lo Mejor
  15
         Exhibit 16       First Amended Complaint in re                  177
  16                      Rutherford v. Tamales Lo Mejor
  17     Exhibit 17       Complaint in reAssociation for                 178
                          Equal Access v. Jesus Rosales
  18                      Family Corporation
  19
  20
  21
  22
  23
  24
  25

                                                                  Page 6

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-3 Filed 01/10/19 PageID.563 Page 8 of 37



    1          A     Patty.                                           10:08:56

    2          Q     Is that   Patr~cia    Filardi?

    3          A     Yeah, Patricia.

    4          Q     How long did you stay at the Hampton in

    5    Norco,    California?                                        10:09:04

    6          A     We stayed briefly.

    7          Q     More than one day?

    8          A     No.   I don't even think we left -- I don't

    9    even think we stayed the day because it wasn't

   10    accessible and we had to leave.                              10:09:16

   11          Q     You didn't actually spend the night?

   12          A     No, we didn't spend the night.

   13          Q     And how did you make your reservation for

   14    the Hampton Inn Norco?

   15          A     Who knows?       I don't know.                   10:09:28

   16          Q     Did you make the reservation?

   17          A     I don't even recall that.

   18          Q     When did you stay at the Hampton Inn Norco?

   19          A     I think it was within the last six months.

   20          Q     Do you recall how you made the reservation?      10:09:43

   21          A     No,   I don't.

   22          Q     Did you make the reservation?

   23                MR. HASHEMI:      Assumes facts.

   24                THE WITNESS:       I don't recall that either.

   25    Ill                                                          10:09:50

                                                                      Page 55

                                          Veri text Legal Solutions
                                                866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-3 Filed 01/10/19 PageID.564 Page 9 of 37



    1            Q     And when you take these steps, what                         10:12:43

    2    specifically are you         ~ooking    for in terms of

    3    accessibility features?

    4            A     Okay.     To start with is parking.         And then

    5    traveling from the parking lot to the hotel.                   You        10:13:05

    6    know,       some hotels are, as you know,        resorts.      And so

    7    the parking might be -- might be kind of far away

    8    from the room or not.          So if it's going to be far

    9    away from the room,         then there is a question of

   10    transportation and if there's accessible                                  10:13:35

   11    transportation or not.

   12                  And then there's a question of whether the

   13    hotel itself is accesEible in terms of getting around

   14    the hotel,         the entrances to the hotel,       the services

   15    that the hotel provides,            like the business center,             10:13:58

   16    the spas, the restaurants.             And whatever services the

   17    hotel might provide,         to determine if they're

   18    accessible.

   19                   And then,   from there,     it's a question of the

   20    room.       And,    for the room,    there's a number of things.          10:14:22

   21    There's height requirements for Patty,               Patricia.       So

   22    certain things have to do with height limitations of

   23    someone in a wheelchair.             And she has to be able to

   24    be transferred out of her wheelchair,               so the bed has

   25    to be a certain height.             And there has to be enough            10:14:55

                                                                                   Page 58

                                             Veritext Legal Solutions
                                                  866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-3 Filed 01/10/19 PageID.565 Page 10 of 37



    1    room in the room to move a wheelchair next to a bed                    10:14:59

    2    and transfer someone out of the wheelchair into the

    3    bed.    And then just is there enough room in the room

    4    to move around.        Is it a spacious enough room?

    5    Suites are usually pretty nice.            They usually have           10:15:22

    6    more room than just a room.

    7                  And then it's the restroom, bathroom.              And

    8    then,       in the bathroom, there's various things like

    9    the shower and the water closet and the sink.                I


   10    mean, everything that's in the bathroom has to be                      10:15:41

   11    accessible for someone who is disabled.               So it would

   12    be grab bars and a roll-in shower and a sink that she

   13    can use that's height-appropriate for a person in a

   14    wheelchair, that the mirror is a certain height.

   15    That type of thing.                                                    10:16:06

   16            Q     With respect to the room accessibility

   17    features,       I understood from your response that these

   18    are things that Ms. Filardi would require.

   19                   MR. HASHEMI:   Objection.

   20    BY MS. BERMUDEZ:                                                       10:16:20

   21            Q      Is that correct?

   22                   MR. HASHEMI:   The objection is

   23     argumentative.       Misstates prior testimony.

   24                   THE WITNESS:   In addition to myself.

    25    Ill                                                                   10:16:25

                                                                                Page 59

                                           Veritext Legal Solutions
                                                866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-3 Filed 01/10/19 PageID.566 Page 11 of 37



    1    BY MS. BERMUDEZ:                                                        10:16:26

    2            Q      So what specifically would you require in

    3    terms of accessibility features of a hotel room?

    4            A      The hotel room or the hotel?

    5            Q     The hotel room.                                           10:16:36

     6           A      Okay.   Hotel room.   So with regard to the

    7    room specifically would be grab bars.             And I like to

    8    be able to use           some restrooms -- I     believe it's in

    9    the ADA, but a lot of restrooms don't have it, their

   10    floors,      which are like nonskid-type floors.            They're     10:17:08

   11    really great for someone who's using a cane or is not

   12    nimble on their feet because -- you know,             especially

   13    in a shower.

   14                   So if the restroom has that type of -- they

   15    actually have tiny little bumps in them,             almost             10:17:20

   16    indiscernible, but they work really,            really well to

   17    help keep you from sliding.          So if the floor has

   18    that,       that's great.   But you don't find that too much

   19    even though,       I believe,   it is a requirement,        an ADA

   20    requirement.                                                            10:17:36

   21                   So that's another thing.      I 'rn not crazy

   22    about bathtubs.         You know, bathtubs are a little on

    23    the dangerous side,        so I need something other than a

    24   bathtub.        And what really works well for me,          too,   is

    25    a roll-in shower because I don't have to step over                     10:17:51

                                                                                 Page 60

                                          Veritext Legal Solutions
                                               866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-3 Filed 01/10/19 PageID.567 Page 12 of 37



    1    anything.     You know,   again, when you're in a shower,          10:17:54

    2    you know,    you're using a cane-- you know,         when

    3    you're disabled,     the last thing you want to do is

    4    fall in a shower and break something.           You're in a

    5    bad enough situation already.         It's not something           10:18:07

    6    so you want to take whatever precautions you can.             So

    7    it's nice when you have that available to be able to

    8    use.

    9                So the roll-in shower is nice even though

   10    I'm not in a wheelchair.       There's plenty of room in a         10:18:20

   11    roll-in shower to move around and to get in and out

   12    of.    It's very easily accessible.

   13                And I would say those are the major things.

   14    I'm sure if I got into the room and started moving

   15    around,    I might be able to find something else that             10:18:42

   16    would work well for me, but those are the major

   17    things.

   18           Q    Have you used a wheelchair in the prior

   19    12 months?

   20           A    Not in the past 12 months, no.                         10:18:55

   21           Q    Have you used a wheelchair in the prior 24

   22    months?

   23           A    Yes.   You know,   I think it was 24 months.

   24    I'm estimating.      Okay.

   25           Q    When is the last time that you used a                  10:19:10

                                                                            Page 61

                                        Veritext Legal Solutions
                                             866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-3 Filed 01/10/19 PageID.568 Page 13 of 37


    1          Q    As you sit here today,         do you have an                 11:19:26

    2    understanding as to what you perceived as deficient

    3     in the Catamaran Hotel's website?

    4          A    Actually,     no.

    5          Q     In general,    do you have any recollection of               11:19:44

    6    any deficiencies?

    7          A     In general,    yes.

    8          Q    Okay.   And what is that?

    9          A    Well,   I kind of get the websites confused.

   10     I mean,   I didn't,    like, memorize them.         So I believe        11:20:06

   11    one website had rooms that were available which were

   12    described as being      ha~dicapped-accessible.              But there

   13    was really no definition of what that meant 1                 so it

   14    was difficult to discern from the text exactly what

   15    was meant by handicapped-accessible.                                     11:20:26

   16                In another case,       I don't think there was

   17    anything on the website at all regarding handicapped

   18    access.    And then,    on another website,        I think one of

   19    the room types was described as being

   20    handicapped-accessible in some detail, but only that                     11:20:48

   21    particular room,       and not the room that we wanted.

   22    Quite honestly,     I didn't go back and memorize

   23    everything for today so I would have everything all

   24     lined up for you.       I just can't.

   25          Q    When did you draw the conclusion that you                     11:21:08


                                                                                  Page 85

                                           Veritext Legal Solutions
                                                866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-3 Filed 01/10/19 PageID.569 Page 14 of 37


    1            A     Okay,    the room in its entirety.      Okay.    All    11:56:03

    2    right.       Well,    this is page 1.    All right.    Okay.    The

    3    room.       Okay.     So here's how I would respond to that.

    4    So when we're talking about in-room accessibility,

    5    okay, we'll start there, because that seems to be                     11:56:34

     6   where the information related to rooms itself, even

    7    though it says -- it starts with accessible rooms,

    8    and then it talks about other -- hotel parking,

     9   hot tub lift,         that sort of thing.    Of course, that's

   10    not the room.          You want to know the room.                     11:56:51

   11                  So, first of all, when a document says this

   12    is accessible,         the question,    of course, becomes

   13    according to who?          How is it accessible?      There

   14    are -- accessibility is subject to interpretation,

   15    unless you're really familiar with the ADA, SAD.                      11:57:20

   16    Okay.       And if you know all the specs and you say,

   17    okay, when we refer to            when we say

   18     ''accessibility,'' we're saying that we conform with

   19    the standards for accessible design.             But unless

   20    that's said, unless that's understood,            then you don't      11:57:36

   21     know that you can -- you can't presume that because

   22    someone tells you something is accessible that it

   23    means that it's really accessible because a lot of

   24    people have faulty conceptions of what's actually

    25    accessible.                                                          11:57:59

                                                                               Page 101

                                          Veritext Legal Solutions
                                               866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-3 Filed 01/10/19 PageID.570 Page 15 of 37



    1                  So if I -- if I read,          for example,                   11:58:00

    2    accessible-height door viewers, I don't know if -- or

    3    accessible light switches, okay -- now, are we

    4    talking about me now, or are we talking about Patty

    5    and me both?                                                                11:58:16

    6            Q     Just you.


    7            A     Just me.     Okay.     Okay.     Well, all right.

    8    Okay, let's go back.             Widened doorways.      Widened is

    9    good.       Widened how much?        It would be nice to know

   10    how much widened.          Removal of obvious obstacles.               I    11:58:29

   11    don't know.       What's    a~    obvious obstacle?        It would be

   12    better if I knew that there was,               you know,    36 inches

   13    of clear width for me to walk down as opposed to

   14    removal of obvious obstacle.             Again, that's subject

   15    to interpretation.                                                          11:58:53

   16                  Bell hop-assisted door opening service, I'm

   17    not sure why I would need a bell hop door-opening

   18     service, and I -- so I would question that.                   But I

   19    don't know.       That's --that's kind of weird to me.

   20                  Okay.   Accessible rooms.          Now we're going            11:59:09

   21    bathroom accessibility.             So there's not -- okay.            So

   22     that's my answer with regards to the room itself.

   23    Accessible is subject to interpretation.                   With

   24     regards to the bathroom accessibility,              I think we're

    25    back to the same answer.            A roll-in shower, you know,            11:59:37


                                                                                     Page 102

                                             Veritext Legal Solutions
                                                  866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-3 Filed 01/10/19 PageID.571 Page 16 of 37


    1    I've heard of -- I've seen showers described as                   11:59:46

    2    roll-in showers and no one is going to roll in there.

    3    You know,   they might hop in there.      I don't know why,

    4    you know, people -- see, to me,       I understand what a

    5    roll-in shower is because I live with someone who is              12:00:01

     6   in a wheelchair.      To other people,   they don't

    7    necessarily know what it means to roll in.          You do

    8    literally have to roll in, and it doesn't mean roll

    9    over something that's-- a lip that's three-quarters

   10    of an inch high.                                                  12:00:15

   11                It's better if it's perfectly flat with the

   12    ground so there's no        nothing for you to walk over

   13    between, you know, the outside of the shower and the

   14    inside of the shower, or,     if there is,    it's a very,

   15    very slight and, hopefully, beveled type of a deal.               12:00:27

   16                Okay.   Roll-in shower.   Okay.    So shower

   17    chair.   Oh, excuse me.     Roll-in shower, again,        I'd

   18    like to know the dimensions.       There are some

   19    again,   I've seen some hotels advertise their shower

   20    as being a roll-in shower, and you get there and you              12:00:51

   21     can't roll in.     If you can, you can roll in or walk

   22     in, but you can't move around.       In other words,      it's

   23     kind of a California thing too.       It's kind of a half

   24     roll-in shower, and it's not really -- so you don't

    25    know what the dimensions of the shower are.            That's    12:01:11

                                                                           Page 103

                                      Veritext Legal Solutions
                                           866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-3 Filed 01/10/19 PageID.572 Page 17 of 37



    1    my answer.          You know,   so it's not specific enough.       12:01:13

    2                  The shower chair, well, if it's a portable

    3    shower chair,         I don't want to use it.        The reason

    4    being, again,         it's a safety issue.       These portable

    5    chairs are very dangerous.             They have a tendency to     12:01:27

     6   slip out from underneath you.              You don't want that.

    7    So you want to have a shower chair which is affixed

    8    to the wall.

     9                 Okay.     The grab rails.      They call them grab

   10    rails.       See,    that, again,   to me,   would be -- okay.     12:01:44

   11    I'm dealing with someone that doesn't really know

   12    that grab bars are referred to as grab bars, because

   13    they're referring to a grab bar as a grab rail, which

   14    I --that's something that a person would refer to a

   15    grab bar who didn't really know that it's called a                 12:02:00

   16    grab bar.         They would refer to it as a grab rail.

   17    Okay.       So,   you know,     it sounds to me like -- I don't

   18    know.       I don't know if I could stay here or not based

   19    on this.

   20            Q     So based on the information in front of you,         12:02:15

   21     you don't think you'd have enough to ascertain

    22   whether or not you could stay at that hotel?

   23            A     That's correct.

    24           Q     You indicated that you were not familiar

    25    with the term or how Bahia Resort Hotel would define              12:02:35

                                                                            Page 104

                                             Veritext Legal Solutions
                                                  866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-3 Filed 01/10/19 PageID.573 Page 18 of 37


    1    ''accessible.''       What does ''accessible'' mean to you?       12:02:39

    2            A     Well,   "accessible," I guess, to me,         you

    3    know,       it's -- it complies with the ADA SAD, which is

    4    the updated ADAAG.

    5            Q      Under the heading ''Accessible Rooms,'' it         12:02:58

    6    states,       ''Our accessible hotel rooms have additional

    7    amenities tailored to make our guests with

    8    disabilities as well as friends and family who

    9    accompany them more comfortable."            Do you see that?

   10            A      Yes.                                               12:03:10

   11            Q      Should an accessible room do anything beyond

   12    that?

   13            A     Absolutely.

   14            Q      What else?

   15            A      Before you even get to the -- to the concept       12:03:16

   16    of comfort,       you want to address the concept of

         access.        Because if you can't get into the room or

   18    the shower or whatever it is that you're referring

   19    to,   you're not even going to have a chance to be

   20    comfortable.                                                      12:03:36

   21            Q      You've never stayed at the Bahia Resort

   22    Hotel; correct?

   23            A      Correct.

   24            Q      So you don't have any personal knowledge as

    25   to any of these accessible room features; is that                 12:03:44

                                                                           Page 105

                                          Veritext Legal Solutions
                                               866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-3 Filed 01/10/19 PageID.574 Page 19 of 37



    1    correct?                                                               12:03:47

    2            A     No.

    3            Q      So you would be speculating if you believed

    4    that,       for example, the roll-in shower was not up to

    5    par with your needs?                                                   12:03:55

    6            A      Speculating?

    7            Q     Yes.

    8            A      I don't know.     Was it a speculation?        I

    9    don't know.          Is it a speculation?      It's - - i t ' s -- I

   10    need confirmation.          I   need information that's going          12:04:06

   11    to -- you know, before I go drive whatever hundreds

   12    of miles it is, yeah, I           need more than just, you

   13    know, a vague reference, yes.

   14            Q      So what about the way the accessible room is

   15    described here is not sufficient for you enough?                       12:04:23

   16            A     Counselor, I      just went through that.       We're

   17    just going through the same thing again.                You want me

   18    to start from the beginning?

   19            Q      So it indicates that the accessible room is

   20    for guests with disabilities.             You indicated that           12:04:44

   21    you'd want it to comply with the ADA.               Anything else?

   22            A     ADA SAD.


   23            Q      So if it had the word ''ADA'' in here, that

   24    would make you feel more comfortable?

   25            A      No, ma'am.                                              12:05:06

                                                                                Page 106

                                            Veritext Legal Solutions
                                                 866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-3 Filed 01/10/19 PageID.575 Page 20 of 37



    1         Q    If it referenced the ADA,        would you feel       12:05:06

    2    more comfortable?

    3         A    No, ma'am.

    4         Q    You'd also    l~ke   the website to describe the

    5    dimensions or measurements; is that correct?                    12:05:16

    6         A    Yes, ma'am.

    7         Q    Which items would that -- would you want

    8    that to be added to?

    9         A    As many as possible.        I'd want to know the

   10    width of the path of travel around the room,              if    12:05:27

   11    there's sufficient enough room between the bed and

   12    the bar or the dresser or anything else that might be

   13    there for a person to be able to get around without

   14    tripping and falling.

   15              I'd want to know information about the floor          12:05:43

   16    in the washroom or bathroom and in the room itself.

   17    I'd prefer it didn't have any carpets.           If it's just

   18    a wooden floor,   that's nice.

   19         Q    Do you know if, by law, websites for hotels

   20    are required to indicate dimensions of the features             12:05:59

   21    on the website?

   22         A    I don't know.

   23          Q   Do you know if, by law,        hotels or places of

   24     lodging are required to describe the specific

   25     flooring that's required in the room?                          12:06:13

                                                                         Page 107

                                        Veritext Legal Solutions
                                             866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-3 Filed 01/10/19 PageID.576 Page 21 of 37



    1            A     No,   I don't    ~now,    ma'am.                             12:06:16

    2            Q     Do you know if, by law, hotels or places of

    3    lodging are required to refer to grab bars as -- grab

    4    bars as opposed to grab rails?

    5            A     No,   I don't know.                                          12:06:29

    6            Q      Do you know if, by law, hotels or places of

    7    lodging are required to indicate that a shower chair

    8    is fixed?

    9            A     No,   I don't know.

   10            Q     Do you know if, by law, hotels or places of                  12:06:52

   11    lodging are required to describe what a roll-in

   12    shower is?

   13            A     Yeah.    I mean,       kind of,    in the sense that,

   14    you know,      a website is required to give me enough

   15    information to be able to make a decision.                       So,   I   12:07:13

   16    mean,       you're taking it piece by piece by piece.

   17    Certainly, as a whole,           I need to be able to come to a

   18    decision as to whether or not this is a hotel and a

   19    room that I can stay in.               Now, if there's one piece

   20    of information that's left out,                 you know, that may or      12:07:31

   21    may not kill the whole deal for me.

   22            Q      Upon reviewing the document in front of you,

   23    is there any additional information that you would

   24    require, other than           wh~t    you've already spoken of, in

   25    order to make a decision as to whether or not you                          12:07:52

                                                                                    Page 108

                                               Veritext Legal Solutions
                                                    866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-3 Filed 01/10/19 PageID.577 Page 22 of 37



    1    personally would be able to stay or would like to             12:07:55

    2    stay at the hotel?

    3           A   Other information ... yeah.

    4           Q   What is that?

    5           A   Well,   I'd like information on accessible         12:08:12

    6    transportation,     if there's any available.

    7           Q   And what do you mean by ''accessible

    8    transportation''?

    9           A   Well, certainly, transportation that can

   10    accommodate a wheelchcir or someone using a walker,           12:08:26

   11    and,   actually,   if there's any transportation at all,

   12    for that matter,     from one part of -- if it's a

   13    resort, you know,     frorr one part of the resort to

   14    another.    That's nice to know.     And then, you know,

   15    so I   guess the first -- one of the first things would       12:08:51

   16    be transportation.      If it's a resort,    transportation

   17    around the property,     and then is that transportation

   18    accessible.

   19               So, you know, the point being that I could

   20    use -- I mean,     the transportation requirements that I     12:09:04

   21    have are less than what Patty would have, but we

   22    would both require transportation.

   23           Q   And what would you specifically require in

   24    terms of transportation around the property?

   25           A   Well,   specifically,   just something that I      12:09:24

                                                                       Page 109

                                      Veritext Legal Solutions
                                           866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-3 Filed 01/10/19 PageID.578 Page 23 of 37



    1    can -- I    generally don't take buses just because         12:09:26

    2    they're generally not accessible.       And so I'm not

    3    really sure what I would need in terms of -- I think

    4    probably more than a golf cart.      Something that I

    5    could get in and out of easily with a cane without          12:09:56

    6    breaking my neck getting in and out.        That would be

    7    nice.

    8            Q   Have you ever utilized any resort

    9    transportation for yourself?

   10            A   I don't think so.                               12:10:11

   11            Q   If you were to come across this website

   12    today and you had to make a decision whether or not

   13    you could stay there, is there enough information on

   14    those pages for you tc determine whether or not you

   15    can move forward with a reservation?                        12:10:35

   16            A   Is there -- move forward?    What do you mean

   17    by moving forward?

   18            Q   Well, you described earlier today there's

   19    different ways that you decide.      Sometimes you make

   20    phone calls?                                                12:10:49

   21            A   Uh-huh.

   22            Q   Sometimes you look at websites?

   23            A   Uh-huh.

   24            Q   Is there enough information on here where

   25    you could begin -- as part of your intelligent              12:10:54

                                                                     Page 110

                                     Veritext Legal Solutions
                                          866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-3 Filed 01/10/19 PageID.579 Page 24 of 37


    1         Q   Correct.                                        12:11:58

    2         A   No.

    3         Q   Before your stay at the Pelican Hill Resort,

    4    did you look at the website to determine whether or

    5    not you could make an intelligent decision about          12:12:15

     6   staying there?

    7         A   Yes.

    8         Q   Did the hotel's website have enough

    9    information for you to make a decision?

   10         A   I don't recall.     I think there were           12:12:38

   11    questions.     There were questions.

   12         Q   Do you know what those questions are?

   13         A   No.

   14         Q   But you were able to successfully book a

   15    room at the Pelican Hill Resort; is that correct?         12:12:54

   16         A   Yes, ma'am.

   17         Q   Did you stay in an accessible room?

   18         A   Yes, ma'am.

   19         Q   What are the features that you think are

   20    required of an accessibility map on a hotel property?     12:13:16

   21             MR. HASHEMI:     Calls for expert testimony.

   22    BY MS. BERMUDEZ:

   23         Q    For you personally.

   24         A   Well,    I'd like to know that there's

    25    accessible parking and how far it is away from -- you    12:13:30

                                                                  Page 112

                                     Veritext Legal Solutions
                                          866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-3 Filed 01/10/19 PageID.580 Page 25 of 37



    1    know, if it's evenly distributed around the property,                  12:13:32

    2    and, if not, depending on the size of the property,

    3    if there's some type of transportation that's

    4    available and/or accessible transportation,             from the

    5    map.                                                                   12:13:50

    6            Q     Anything else?

    7            A     I don't think so.

    8            Q     And these are for your personal needs?

    9            A     Yes, ma'am.

   10            Q     So if a website provided information about               12:14:05

   11    accessible parking and if it provided information on

   12    transport,       that would meet your needs?

   13            A     I 'rn sorry.   Please re -- repeat the

   14    question.

   15            Q     So if a hotel accessibility map included                 12:14:24

   16    information about parking and about transport,              that

   17    would be enough information to meet your personal

   18    needs?

   19            A      From a map,   I mean, the needs of -- the

   20    needs based on what I would want to get from a map,                I   12:14:43

   21    mean,       it will tell me that much.

   22            Q      That's what I'm asking.

   23            A      Yeah, that's exactly-- yeah.

   24            Q     Those two things?

   25            A      Yes, ma'am.    I guess it depends on how big            12:14:55

                                                                                Page 113

                                          Veritext Legal Solutions
                                               866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-3 Filed 01/10/19 PageID.581 Page 26 of 37



    1    the map is, though.        This size map.                       12:15:06

    2         Q      Do you know of any law that specifically

    3    requires information to be put on a website related

    4    to parking spaces on a map?

    5                MR. HASHEMI:     Calls for legal conclusion.        12:15:24

    6    BY MS. BERMUDEZ:

    7         Q      If you know.

    8         A      Specific law, no.

    9         Q      Do you know of any specific law that

   10    requires a website for a hotel or place of lodging to           12:15:34

   11    contain information about hotel transport?

   12         A      Specific law on hotel transport, no.          You

   13    know what,    I think -- I think there might be a law

   14    with regard to transportation.         I don't have the

   15    whole thing memorized, and I'm certainly not an                 12:15:54

   16    attorney.     I think there actually is a specific law

   17    regarding transportation.        So I think there might be.

   18         Q      Do you know where that would be contained?

   19         A      That would be in the ADA.

   20         Q      Have you ever had any kind of training in           12:16:14

   21    the ADA?


   22         A      No.

   23         Q      Did you graduate from high school?

   24         A      Yes.

   25         Q      What high school did you attend?                    12:16:22

                                                                         Page 114

                                        Veritext Legal Solutions
                                             866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-3 Filed 01/10/19 PageID.582 Page 27 of 37



    1    enough.      Not much.    I mean,    just make sure I got   12:24:14

    2    here.       That's, you know, what I --my steps that I

    3    took to prepare.

    4    BY MS. BERMUDEZ:

    5            Q     Did you review any documents in preparation   12:24:27

    6    for today's deposition?

    7            A    No.

    8            Q    Other than your lawyers, did you talk to

    9    anyone else about this case before today?

   10            A    Oh, well,   Patricia.                          12:24:51

   11            Q     What did you discuss with Patricia about

   12    this lawsuit?

   13            A    Well, that we're going to have to make

   14    arrangements for her to have someone stay with her

   15    last night.                                                 12:25:04

   16            Q    And did you do that?

   17            A     Yes.

   18            Q     Have you discussed with Ms. Filardi what

   19    your goals are in this litigation?

   20            A     Have I discussed with her?       No.          12:25:20

   21            Q     What are your goals in this litigation?

   22            A     Well,   I'd like to see all three of the

   23    websites become compliant in the sense that they

   24     offer enough information to be able to make an

   25     intelligent decision whether or not I can stay at any      12:25:49

                                                                     Page 121

                                         Veritext Legal Solutions
                                              866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-3 Filed 01/10/19 PageID.583 Page 28 of 37



    1    of these hotels or not, as well as Patty.                          12:25:51

    2         Q      What are the email addresses that you

    3    currently use?

    4         A      Okay.   I use 1 No. 1, jimrutherford

    5    @gmail.com.                                                        12:26:13

     6         Q     Any others?

    7         A      J.rutherford@A4EA.com.

    8          Q     Do you use jim@A4EA.com?

     9        A      It sounds like an old address.

   10          Q     Besides yourself, do any other individuals             12:26:41

   11    have an A4EA.com address?

   12         A      No.

   13          Q     Currently, on your email accounts, are there

   14    any emails relevant to your past disability access

   15    lawsuits other than correspondence with your counsel?              12:27:13

   16         A      On the website?    I'm sorry.     Please repeat

   17    the question.

   18          Q     On any of your current email accounts, are

   19    there any emails relevant to your past disability

   20    access lawsuits other than correspondence with your                12:27:28

   21     counsel?

   22          A     Who knows?    I mean, probably not.          I mean,

    23    other than Patricia.     I mean --

    24         Q     Have you taken any steps to look at your

    25    current email to see if you had any documents                     12:27:42

                                                                            Page 122

                                       Veritext Legal Solutions
                                            866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-3 Filed 01/10/19 PageID.584 Page 29 of 37



    1    contact page.           I'm not trying to be,    you know,   cute      02:20:00

    2    or anything.           It's just so I'm going to look at,      you

    3    know,       the tabs that I have mentioned to see what I

    4    can find out about the accessibility.

    5            Q      There's a place here in this document                   02:20:14

    6    provided by your counsel for you to provide any

    7    additional information or for the hotel to answer any

    8    questions.        Do you see that?

    9            A      Yes.

   10            Q      Why wouldn't you avail yourself to this                 02:20:28

   11    opportunity to contact the hotel regarding your

   12    accessibility needs?

   13                   MR. HASHEMI:     Objection.    Argumentative.

   14                   Go ahead.

   15                   THE WITNESS:     You're asking me why I might           02:20:40

   16    or might not contact them?

   17    BY MS. BERMUDEZ:

   18            Q      Yes.

   19            A      Okay.     Well, one reason I might not contact

   20    them is that it's been our experience,             Patricia and I      02:20:58

   21    both, that we can't always rely on the information

   22    that we get from the people who we speak to at the

   23    hotels.        Again, it's a question of,       you know,    someone

   24    may feel -- they're          ge~erally   -- let me put it to you

   25    this way.        I've never spoken with anyone at a hotel,             02:21:20

                                                                                Page 159

                                           Veritext Legal Solutions
                                                866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-3 Filed 01/10/19 PageID.585 Page 30 of 37



    1    when I did speak to someone at a hotel, who said, no,              02:21:23

    2    we don't have any accessible rooms.            I don't recall

    3    that.

    4                  Generally, people will say,      oh, yeah, we

    5    have accessible rooms,        they're all ADA-accessible.          02:21:33

    6    So,   generally, speaking with someone doesn't always

    7    help.       And sometimes you just don't feel like it.

    8    You know,      you don't feel like going through the extra

    9    effort.       So I might not contact them for that reason.

   10    So those are two reasons.                                          02:22:00

   11            Q     Do you have any specific recollection why

   12    you would not have filled out this form on the Bahia

   13    Resort Hotel website?

   14            A     No, ma'am.

   15                  MS. BERMUDEZ:   Okay.    The next document I'll      02:22:44

   16    hand to you is Exhibit 8.

   17                  (Exhibit 8 was marked for identification by

   18            the court reporter and is attached hereto.)

   19    BY MS. BERMUDEZ:

   20            Q     Mr. Rutherford, does this document look              02:23:07

   21    familiar to you?

   22            A     Not the document.

   23            Q     Before we go on to Exhibit 8, actually,         I

   24    have a question about the Bahia website pages.             So if


   25    you could turn your attention back to that stack.                  02:23:21

                                                                            Page 160

                                         Veritext Legal Solutions
                                              866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-3 Filed 01/10/19 PageID.586 Page 31 of 37


    1            A    No,   I don't recall.                               03:44:34

    2            Q    You don't recall,      or you don't recall seeing

    3    them?

    4            A    I don't recall seeing them.

    5            Q    Okay.     Looki~g   at the list of the in-room      03:44:40

    6    accessibility features that appear on the second page

    7    of Exhibit 1,        can you make an informed decision as to

    8    whether this property or this hotel has a room that

    9     is suited for your accessibility needs?

   10            A    No,   I can't.                                      03:45:02

   11            Q    If I can direct your attention to Exhibit 2,

   12     is there any reason to dispute that this exhibit is

   13    an accurate representation of the website as you

   14    visited it in late 2017 or early 2018?

   15                 MS. BERMUDEZ:       Objection.    Leading.          03:46:07

   16    BY MR. HASHEMI:

   17            Q    Go ahead.

   18            A    I -- I wouldn't dispute that it is.

   19            Q    And when you visited the Bahia Resort Hotel

   20    website in late 2017 or early 2018, you were unable              03:46:19

   21     to make an informed decision as to whether they would

   22    be able to accommodate you by providing an accessible

   23     room for you; correct?

   24                 MS. BERMUDEZ:       Objection.    Leading and

   25     compound.                                                       03:46:31

                                                                          Page 198

                                           Veritext Legal Solutions
                                                866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-3 Filed 01/10/19 PageID.587 Page 32 of 37


    1    BY MR. HASHEMI:                                                      03:46:32

    2          Q     Go ahead.

     3         A     That's correct.

     4         Q     Counsel asked you regarding the particular

     5   tabs that appear on Exhibit 2 and Exhibit 3.                         03:46:48

     6   Specifically, Exhibit 3, the third page in depicts a

     7   number of rooms that are purportedly available at

     8    this hotel.    Do you recall seeing any type of

     9   accessibility features at all when looking at the

   10    Bahia Resort                                                         03:47:33

   11                MS. BERMUDEZ:     Objection.    Leading.

   12    Compound.

   13    BY MR. HASHEMI:

   14          Q        Bahia Resort Hotel website?

   15          A     Do I recall what?                                        03:47:41

   16                MS. BERMUDEZ:     Same objections.

   17                Madam Reporter, may I trouble you for

   18     reading the question, please.

   19                (Record read.)

   20                MR. HASHEMI:     So I'm going to strike the              03:48:19

    21    first portion of my    q~estion    and limit it to the list

    22    of rooms that appear on the third page in on

    23    Exhibit 3.

    24               MS. BERMUDEZ:     Objection.    Vague.        Leading.

    25               THE WITNESS:     No.                                     03:48:39

                                                                              Page 199

                                        Veritext Legal Solutions
                                             866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-3 Filed 01/10/19 PageID.588 Page 33 of 37


    1    BY MR. HASHEMI:                                                    03:48:41

    2           Q    Had you seen accessible features that were

    3    suitable for you and Ms. Filardi's disability needs,

    4    would you have sought counsel?         In other words,      if

    5    you were able to reserve a room that you needed                    03:48:58

    6    during the time period, would you have any reason to

    7    seek assistance of counsel to seek injunctive relief?

    8                THE WITNESS:    No.

    9                MS. BERMUDEZ:    Objection.      Leading.     Vague.

   10    BY MR. HASHEMI:                                                    03:49:19

   11           Q    If you can -- if I can direct your attention

   12    to Exhibit 5, the second page in.

   13           A    Yes.

   14           Q    If you can take a look at the second page,

   15    there is a list of what appear to be purported                     03:49:47

   16    accessible features.        In reading these purported

   17    features,    are you able to make an intelligent and

   18    knowing decision regarding a room and whether that

   19    room would meet your accessibility needs?

   20                MS. BERMUDEZ:    Objection.      Leading.              03:50:09

   21    Compound.

   22                THE WITNESS:    No,   I'm not.

   23    BY MR. HASHEMI:

   24           Q    If I can direct your attention to Exhibit 6.

   25    And,   specifically, counsel asked you about the                   03:50:31

                                                                            Page 200

                                        Veritext Legal Solutions
                                             866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-3 Filed 01/10/19 PageID.589 Page 34 of 37


     1   Contact tab on -- not only on this Bahia Hotel                         03:50:34

     2   Resorts -- excuse me, Bahia Resort Hotel's web page

     3   but also the other two hotels that we discussed in

     4   today's deposition.         Counsel asked you whether you

     5   attempted to use the Contact tab in order to call or                   03:50:49

     6   find information on how to call this hotel, and you

     7   answered in the negative; correct?

     8           A   Correct.

     9           Q   And did you feel it was necessary for you to

   10    have to take extra steps just to find out what                         03:51:07

   11    accessible features are available at these hotels?

   12                MS. BERMUDEZ:     Objection.     Leading.       Calls

   13    for a legal conclusion.        Compound.

   14    BY MR. HASHEMI:

   15            Q   Go ahead.                                                  03:51:19

   16            A   No.    I didn't want to take an extra step to

   17    find out if the place was accessible or not,               no.

   18            Q   And if you're required to take that extra

   19    step, how would you feel?

   20                MS. BERMUDEZ:      Objection.     Leading.      Vague.     03:51:33

   21                THE WITNESS:      I'd feel it was -- I would

    22    feel       I don't know.     I feel like I'd have to,           you

    23    know-- I'd have to ferret out information that other

    24   people can,       you know, find who aren't disabled,            I

    25    guess.                                                                03:51:56

                                                                                Page 201

                                         Veritext Legal Solutions
                                              866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-3 Filed 01/10/19 PageID.590 Page 35 of 37


     1   BY MR. HASHEMI:                                                     03:51:57

     2          Q    So you would feel as if you were being

     3   treated differently than the general public?

     4               MS. BERMUDEZ:     Objection.    Leading.      Vague.

     5               THE WITNESS:    Absolutely.                             03:52:06

     6   BY MR. HASHEMI:

     7          Q    If I can direct your attention to Exhibit 9,

     8   please.

     9          A    Okay.

   10           Q    On this document,    it seems to depict one of          03:52:27

   11    the hotels that we were talking about today.               Do you

   12    see any accessible features that are visible on this

   13    map?

   14           A    On the map?     Let me look here.      No,    I'm not

   15    seeing any.                                                         03:53:05

   16           Q    So that map Goes not provide you any

   17    information that woulC assist you in picking a

   18    particular room --

   19                MS. BERMUDEZ:     Objection.

   20    BY MR. HASHEMI:                                                     03:53:16

   21           Q    -- that woulC have your -- that would have

    22   the features that your disability requires; correct?

    23               MS. BERMUDEZ:    Objection.     Leading.

    24   Compound.

    25               THE WITNESS:    That's correct.                         03:53:24

                                                                             Page 202

                                        Veritext Legal Solutions
                                             866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-3 Filed 01/10/19 PageID.591 Page 36 of 37


     1   BY MR. HASHEMI:                                                    03:53:25

     2         Q      If I can direct your attention to

     3   Exhibit 14, please.

     4         A      Yes.

     5         Q      On the first page,    towards the bottom,     there   03:53:41

     6    is a heading stating ''In Room Accessibility,'' and

     7   there's two bullet points underneath that.             And then

     8   the following,       it appears that the page as it's

     9   printed is -- doesn't go in order.          So let's -- I'm

   10    going to strike my statement that I just made.                     03:54:16

   11                 I'm going to ask you to direct your

   12    attention to the second page of Exhibit 14, where

   13    there's a heading stating ''In Room Accessibility.''

   14          A      Okay.

   15          Q      And you had the opportunity to look at the            03:54:29

   16    listed features that ere contained on this document

   17    earlier today; correct?

   18          A      Yes.

   19          Q      And do any of these features allow you to

   20    make an informed decision as to whether you can                    03:54:43

    21    reserve an accessible room that meets your

    22   accessibility needs?

    23                MS. BERMUDEZ:    Objection.    Leading.

    24    Compound.

    25                THE WITNESS:    No.                                   03:54:55

                                                                            Page 203

                                        Veritext Legal Solutions
                                             866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-3 Filed 01/10/19 PageID.592 Page 37 of 37


    1                I, the undersigned,       a Certified Shorthand Reporter

    2    of the State of California, do hereby certify:

    3                That the foregoing proceedings were taken before

    4    me at the time and place herein set forth; that any

    5    witnesses in the foregoing proceedings, prior to testifying,

    6    were administered an oath; that a record of the proceedings

    7    was made by me using machine shorthand which was thereafter

    8    transcribed under my direction; that the foregoing

    9     transcript is a true record of the testimony given.

   10                Further, that if the foregoing pertains to the

   11    original transcript of a deposition in a federal case,

   12    before completion of the proceedings, a review of the

   13    transcript was requested.

   14                I further certify I am neither financially

   15    interested in the action nor a relative or employee of any

   16    attorney or any party to this action.

   17                IN WITNESS WHEREOF,       I have this date subscribed my

   18    name.

   19     Dated: October 30, 2018

   20

   21

   22

   23              ELAINE SMITH, RMR

                   CSR No. 5421

   24

   25

                                                                 Page 209

                                  Veritext Legal Solutions
                                       866 299-5127
